DETAILED ACTION
Status of Application
	In response to Office action dated 03/17/2021 (“03-17-21 OA”), Applicant filed amended specification paragraph 0001, claims, terminal disclaimer and remarks in reply dated 03/31/2021 (“03-31-21 Reply”).  
Terminal Disclaimer
The terminal disclaimer filed with the 03-31-21 Reply disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,665,695 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Pre-AIA  or AIA  Status
Applicant states in the 03-31-21 Reply that, “…the instant application tracks back to well before March 16, 2013 in its priority chain and thus would be subject to the pre-AIA  first to invent provisions.” The Office respectfully disagrees. 
Under current practice, the AIA  lays out two situations for when an application filed on or after March 16, 2013 (see MPEP 2159.02 & 2159.03), is an AIA  (FITF) application. 
Point 1. The first situation is that the application contains, or ever contained, a claim to an invention that has an effective filing date that is on or after 03/16/2013.
Point 2. The second situation is that the application is ever a CON, DIV, or CIP of an earlier application that ever contained a claim having an effective filing date that is on or after 03/16/13.

Regarding Point 1 above: It is noted that present application claim 1 recites, “wherein said first isolation layer and said second isolation layer are separated by a distance of less than four microns.” This limitations is supported in present application’s written specification paragraph 00019 and in parent case 16/536,606 filed 08/09/2019 in written specification paragraph 00018. However, support is not found for the aforementioned limitation 16/004,404 filed 06/10/2018. Therefore, the effective filing date for claim 1 is after 03/16/2013 and as per Point 1: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Applicant’s terminal disclaimer filed with the 03-31-21 Reply has overcome the nonstatutory double patenting rejection as set forth in pages 3-5 of the 03-17-21 OA. Therefore, the application is allowed. 
During the interference search US 2020/0185372A1 was found and listed on the current Notice of References Cited-892 Form. This is also a 3D semiconductor device with a first level having single crystal transistors, however isolation layers are not claimed as in present application.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

22 May, 2021

JOHN P. DULKA

Art Unit 2895